Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicants’ the amendment to claims 9 and 15.

Response to Amendment
The amendment filed on 12/13/2021 has been entered. Applicant’s amendments have overcome each and every specification and claim objections previously set forth in the Non-Office Action filed on 09/14/2021.

However, the amendment filed on 12/13/2021 necessitated minor modification to the rejection of claims 9 and 15 only, see rejection section below.

Response to Arguments
Applicants’ argument filed on 12/13/2021 have been fully considered but they are not persuasive.

Regarding the independent claim 1,
The examiner respectfully points out that the prior art Hsi-Ting Lin (US-9151093-B2) teaches all of the claimed limitations “a flush bolt”, “a head”, and “a body portion” as claimed. Furthermore,  the applicants’ disclosed specification describes the claimed limitation a latch bolt  as a  lock bolt, or flush bolt, or a beveled latch bolt,  and proceeds to describe the claimed limitation “flush bolt” and its function in paragraphs 12-13, 16, 18-24 and figures 1-3B, where the latch bolt 112 has an elongated body 124 with a square shaped section and extends through a guide plate 146 and latches with a bolt keeper (not shown) that is typically secured to a header 16, where the latch bolt performs the function of securing a door to its frame. The latch Hsi-Ting Lin (US-9151093-B2) through the “latch assembly 10” which includes but is not limited to the following parts: “latch 231”, “slanted face 236”, “pressing board 453”, “cutout 411”, and “screw 417” which move through the “coupling hole 437” of the “coupling member 431”, and latches into “groove 37” to lock “door 275” into the “top beam 35” of the “frame 31” where these parts are mounted adjacent to the “top face 277” and  perform the function of a latch bolt which further includes but is not limited to the “movable member 50” which function in unity with the aforementioned parts to constitute the mechanical components of a latch bolt. Furthermore, the examiner respectfully points out that the applicants’ disclosed specification state “the latch bolt 112 is retracted such that the head 122 is flush with the guide plate 146, and therefore generally flush with the top rail 20” which is taught by the prior art Hsi-Ting Lin (US-9151093-B2) and shown in the disclosed figures, thus the latch bolt becomes generally flush with the “coupling member 431” and “top beam 35” while the “spring 171” is being compressed inside the cavity created by the “lateral walls 52” and the “connecting portion 66” before latching the aforementioned latch bolt/flush bolt into “groove 37” while securing the “door 275” into the “top beam 35” where the “actuating member 70” pushes the head “latch 231” of the aforementioned latch bolt/flush bolt into “groove 37” via the “connecting rod 215”. Thus, the prior art Hsi-Ting Lin (US-9151093-B2) teaches a flush bolt/latch bolt that functions the same as claimed by the applicant, which is securing a door to its frame, therefore it is applicable prior art.

Moreover, the examiner respectfully notes that “separate”, “distinct”, and “remote” are not claimed.

One of ordinary skill in the art would understand the combination of the aforementioned mechanical components to be a latch bolt or a flush bolt which function is to secure a door into its door-frame, which is known in the art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsi-Ting Lin (US-9151093-B2), hereinafter Lin

Regarding claim 1, 
A flush bolt assembly (Flush bolt assembly), comprising:

a flush bolt (Flush bolt) having a head portion (231) and a body portion (50), the body portion having an interior cavity (cavity between lateral walls 52 and connecting portion 66) defined by a plurality of walls (lateral walls 52 and connecting portion 66 collectively), a pair of the plurality of walls (lateral walls 52) each defining a guide slot (60); 
a sleeve (177) defining a through hole (211) configured to receive a pin (89); and 
(171) disposed within the interior cavity and configured to store energy upon being compressed between the sleeve and the flush bolt (as shown in figs. 4-12 and the annotated figure of fig. 2 below). 

    PNG
    media_image1.png
    897
    676
    media_image1.png
    Greyscale

Regarding claim 2, 
The flush bolt assembly of claim 1, wherein the sleeve further defines a bore (153) configured to receive a rod (215) [as shown in figs. 5-6 and 8-12 and the annotated figure of fig. 2 above).

Regarding claim 3, 
The flush bolt assembly of claim 2, wherein displacement of the rod simultaneously displaces the sleeve, the pin, and the flush bolt (as shown in figs. 4-12; the sleeve (177), pin 89, and the flush bolt move together at the same time).

Regarding claim 4, 
1, wherein the sleeve is disposed at least partially within the interior cavity (as shown in figs 4-12 and the annotated figure of fig. 2 above; the sleeve (177) is inside the cavity).
Regarding claim 5, 
The flush bolt assembly of claim 1, wherein the head portion comprises a slanted face (236) configured to facilitate linear motion of the flush bolt (as shown in figs 4-12; the slanted face 236 facilitated the linear engagement and disengagement motion of the flush bolt with groove 37).

Regarding claim 6, 
The flush bolt assembly of claim 1 wherein the pin is received through the through hole and through the guide slot (as shown in figs. 4-12 and the annotated figure of fig. 2 above; pin 89 passes through the hole 211 and the guide slot 60).

Regarding claim 7, 
The flush bolt assembly of claim 1, wherein the biasing member is a compression spring (as shown in figs. 4-12 and the annotated figure of fig. 2 above; Col. 8, line 10-12; Col 10., line 45-54).

Regarding claim 8,
The flush bolt assembly of claim 1, wherein the pin is linearly displaceable within the guide slot (as shown in fig. 5-6, 8-12; pin 89 slides linearly within guide slot 60).


Regarding claim 9, 
a latching door system (10), comprising: 
a door panel (275) configured to be coupled to a header (35), the door panel comprising a flush bolt assembly (flush bolt assembly), comprising: 
a latch bolt (latch bolt) comprising a head (231) and a body (50), the body having an interior cavity (cavity between lateral walls 52 and connecting portion 66) defined by a plurality of walls (lateral walls 52 and connecting portion 66 collectively), wherein each wall of a pair of walls (lateral walls 52) of the plurality of walls (lateral walls 52 and connecting portion 66 collectively) define a guide slot (60); 

a sleeve (177) defining a through hole (211) configured to receive a pin (89); and 
a compression spring (171) disposed within the interior cavity and configured to store energy upon being compressed between the sleeve and the latch bolt (as shown in figs.1 and 4-12 and the annotated figure of fig. 2 above; Col. 8, line 10-12; Col 10., line 26-58; as the sleeve is moved int latched position, the compression spring 171 Is compressed and the stored energy pushes the head 231 into the groove 37).

Regarding claim 10, 
The latching door system of claim 9, wherein the door panel includes a leading rail (291) and a top rail (277), and wherein the flush bolt assembly is secured within the leading rail (as shown in figs. 1, 4-6 and 8-12) and the latch bolt extends above the top rail when the compression spring is in an at least partially relaxed state (as shown in figs 5-6 and 10-12) and the latch bolt is disposed flush (431) when the compression spring is compressed from the at least partially relaxed state (as shown in figs 8-9; the spring 171 is compressed by the pin 89 ,to latch the latch bolt, on one hand  and is further compressed by the movement of the latch head 231 that is pushed down by the header 35 back into plate 431 on the other hand before it slides into groove 37).

Regarding claim 11, 
The latching door system of claim 9, wherein the door panel includes a latch assembly (319), wherein actuation of an actuating member (70) of the latch assembly simultaneously displaces the latch bolt and the sleeve (as shown in figs. 1, 4-12; the handle 331 of the latch assembly 319 must be pivoted to retract the latch 333 to part the doors from each other so as to be able to access the actuating member / groove 70  via the user fingers and move the movable member / latch bolt body 50 from the engagement position to the disengaged position and thus the sleeve 177 is moved at the same time the head 231 moves from the latching to the unlatching position).

Regarding claim 12, 
The latching door system of claim 11, further comprising a connecting rod (215) having a first end (219) coupled to the actuating member (70) and a second end (217) opposite the first end engaged with the sleeve (as shown in figs. 11-12; the second end 217 engages the surrounding spring 171 via locking block 139 while the movement of the actuating member 70 moves the movable member/latch bolt body 50 from the engagement position to the disengaged position and thus the locking block 139 and bolt 215 are moved along with rod first end 219 which is engaged / threaded to the head 231 so as to move the head 231 from the latching to the unlatching position).

Regarding claim 13, 
The latching door system of claim 12, wherein displacement of the connecting rod simultaneously displaces the sleeve and the latch bolt (the rigid connecting rod 215 is threaded to the head 231 at one end and also threaded to the locking block 139 at an opposing end, moving the movable member / latch bolt body 50 from the engaged position to the disengaged position would move the sleeve 177 as well as move the head 231 from the latching to the unlatching position at the same time).	

Regarding claim 14, 
The latching door system of claim 9. wherein the head comprises a slanted face (236) configured to facilitate linear motion of the latch bolt (as shown in figs 4-12; the slanted face 236 facilitated the linear engagement and disengagement motion of the flush bolt with groove 37).

Regarding claim 15, 
The latching door system of claim 9, wherein the pin is received through the through hole in the sleeve and through the guide slot in each of the pair of walls (as shown in figs. 4-12 and the annotated figure of fig. 2 above; pin 89 passes through the hole 211 of sleeve 177 and through the guide slot 60 of parallel lateral walls 52).

Regarding claim 16, 
A flush bolt assembly (flush bolt assembly), comprising:

 a latch bolt (latch bolt) comprising a head (231) and a body (56), the body having an interior cavity (cavity between lateral walls 52 and connecting portion 66) defined by a plurality of sidewalls (lateral walls 52 and connecting portion 66 collectively), a pair of the sidewalls (lateral walls 52) defining a guide slot (60), the head having a slanted face (236);
a sleeve (177) at least partially received within the interior cavity and defining a bore hole (153) and a through hole (211) disposed orthogonally to the bore hole (as shown in figs. 3-12 and the annotated figure of fig. 2 above; sleeve 177 surrounds and abuts the locking block 139 to define bore hole 153 at a direction along rod 215 and the sleeve 177 so that both holes (211 and 153) are manufactured perpendicular to each other); 

a pin (89) received through the through hole in the sleeve and through the guide slot in the pair of the sidewalls of the latch bolt; and (as shown in figs. 4-12 and the annotated figure of fig. 2 above),
a compression spring (171) disposed within the interior cavity and contacting at a first end (173) a floor surface (154) of the interior cavity and contacting at a second end (175) opposite the first end the sleeve (as shown in the figs. 5-12 and the annotated figure of fig. 2above; the spring is placed inside the interior cavity in to push against the floor surface 154 at one end and against pin 89 that is in continuous engagement with sleeve 177 through the through hole 211 on the other end), the compression spring being configured to store energy upon being compressed between (as shown in figs. 4-12 and the annotated figure of fig. 2 below).

Regarding claim 17, 
The flush bolt assembly of claim 16, wherein displacement of the sleeve simultaneously displaces the latch bolt (the rigid connecting rod 215 is threaded to the head 231 at one end and also threaded to the locking block 139 at an opposing end, moving the movable member / latch bolt body 50 from the engaged position to the disengaged position, via the user’s finger that access actuating member / groove 70, would move the sleeve 177 as well as move the head 231 from the latching to the unlatching position at the same time).	

Regarding claim 18, 
The flush bolt assembly of claim 16, wherein the pin is linearly displaceable in the guide slot (as shown in fig. 5-6, 8-12; pin 89 slides linearly within guide slot 60).

Regarding claim 19, 
The flush bolt assembly of claim 16, wherein the bore hole is threaded (as shown in figs 4-6 and 8-12 and the annotated figure of fig. 2 above; Col. 8, line 13-18; the bore hole 153 is threaded to accept bolt 215 at its threaded end 217).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Manuel Loret de Mola (US-20100244465-A1) teaches of a bolt mechanism for a sliding door with a push bolt actuator.
David S. Welch (US-0927824-A) teaches of latching bolts used with emergency doors which use a flush bolt and a spring.
Edward. J. Passino (US-0858905-A) teaches of a door check to hold or stop the door under various conditions of use, the device includes a round headed bolt, a holder and a check. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                        

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675